People v Vinzant (2016 NY Slip Op 05937)





People v Vinzant


2016 NY Slip Op 05937


Decided on August 31, 2016


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on August 31, 2016
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

RANDALL T. ENG, P.J.
LEONARD B. AUSTIN
SHERI S. ROMAN
JOSEPH J. MALTESE
COLLEEN D. DUFFY, JJ.


2015-06413
 (Ind. No. 2912/14)

[*1]The People of the State of New York, respondent,
vKioko Vinzant, appellant.


Laurette Mulry, Riverhead, NY (Alfred J. Cicale of counsel), for appellant.
Thomas J. Spota, District Attorney, Riverhead, NY (Thomas Constant of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Suffolk County (Efman, J.), rendered June 18, 2015, convicting him of attempted assault in the second degree and harassment in the second degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's valid waiver of his right to appeal precludes review of his contention that the sentence imposed was excessive (see People v Sanders, 25 NY3d 337; People v Ramos, 7 NY3d 737, 738).
The defendant's contention that the money judgments entered to secure his payment of the mandatory surcharge and fees imposed at sentencing were unduly burdensome is not encompassed by his waiver of the right to appeal (see generally People v Maracle, 19 NY3d 925, 928; People v Sheats, 138 AD3d 894). However, this contention is unpreserved for appellate review
(see People v Ruz, 70 NY2d 942, 943; People v Norelius, 140 AD3d 799), and, in any event, without merit (see CPL 420.35[2]; People v Norelius, 140 AD3d at 799; People v Bones, 52 AD3d 522, 523).
ENG, P.J., AUSTIN, ROMAN, MALTESE and DUFFY, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court